UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1 PERIOD ENDED FEBRUARY 29, OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-147365 TC POWER MANAGEMENT CORP. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) PO Box Providenciales, Turks and Caicos Islands (Address of principal executive offices) (649) 231-6559 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:April 14, 2008: 5,778,350 common shares outstanding. Transitional Small Business Disclosure Format (Check one):Yes o No x 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TC POWER MANAGEMENT CORP. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS February 29, 2008 August 31, 2007 CURRENT ASSETS Cash $ 76,930 $ 500 TOTAL ASSETS $ 76,930 $ 500 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ - $ 3,608 Accrued Expense 664 - Related party loan payable 11,704 1,366 Total Liabilities 12,368 4,974 STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, authorized 100,000,000 shares; 5,778,350 and 5,000,000 shares issued and outstanding 5,778 5,000 Additional paid in capital (deficit) 72,557 (4,500 ) Deficit accumulated during the development stage (13,773 ) (4,974 ) Total Stockholder's Deficit 64,562 (4,474 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 76,930 $ 500 The accompanying notes are an integral part of these financial statements. 2 TC POWER MANAGEMENT CORP. (A Development Stage Company) Statements of Expenses Three and Six Months Ended February 29, 2008 and Period from February 13, 2007, (Inception) through February 28, 2007 and February 29, (Unaudited) 3 months ended 6 months ended Inception to Inception to 29-Feb-08 29-Feb-08 28-Feb-07 29-Feb-08 OPERATING EXPENSES General and administrative $ 7,255 $ 8,135 $ - $ 13,109 OPERATING LOSS (7,255 ) (8,135 ) - (13,109 ) OTHER EXPENSE (664 ) (664 ) - (664 ) NET LOSS $ (7,919 ) $ (8,799 ) $ - $ (13,773 ) BASIC AND FULLY DILUTED LOSS PER SHARE $ (0.00 ) $ (0.00 ) $ - n/a WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 5,113,692 5,055,904 5,000,000 n/a The accompanying notes are an integral part of these financial statements. 3 TC POWER MANAGEMENT CORP. (A Development Stage Company) Statement of Cash Flows Six Months Ended February 29, 2008 and Period from February 13, 2007, (Inception) through February 28, 2007 and February 29, (Unaudited) 6 months ended Inception to Inception to 29-Feb-08 28-Feb-07 29-Feb-08 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (8,799 ) $ - $ (13,773 ) Adjustments to reconcile net loss to net cash used in operating activities: Contribution of imputed interest on related party loan payable 664 - 664 Changes in operating assets and liabilities: Accounts payable (3,608 ) - - Net Cash (Used in) Operating Activities (11,743 ) - (13,109 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 77,835 500 78,335 Proceeds from related party loan 10,338 - 11,704 Net Cash Provided by Financing Activities 88,173 500 90,039 NET CHANGE IN CASH 76,430 500 76,930 Cash balance, beginning of period 500 - - Cash balance, ending of period $ 76,930 $ 500 $ 76,930 NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash Paid For: Interest $ - $ - $ - Income taxes - - - The accompanying notes are an integral part of these financial statements. 4 TC POWER MANAGEMENT CORP. (A Development Stage Company) Notes to the Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of TC Power Management Corp., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in TC Power’s Form SB-2. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2007, as reported in the Form SB-2, have been omitted. NOTE 2 – GOING CONCERN As shown in the accompanying financial statements, TC Power incurred net losses since inception and has not yet generated any revenue.These conditions raise substantial doubt as to TC Power’s ability to continue as a going concern.Management is trying to raise additional capital through sales of common stock.The financial statements do not include any adjustments that might be necessary if TC Power is unable to continue as a going concern. NOTE 3 – COMMON STOCK In the quarter ending February 29, 2008, TC Power sold 778,350 shares of common stock for $77,835 of cash.As of February 29, 2008, TC Power’s initial public offering remains open and TC Power has not as yet issued the common shares in consideration for subscription funds received. TC Power does expect to issue common shares in consideration for subscription funds received subsequent to closing of the initial public offering. 5 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this quarterly report for the period ended February 29, 2008. This quarterly report contains certain forward-looking statements and the Company's future operating results could differ materially from those discussed herein. Certain statements contained in this Report, including, without limitation, statements containing the words "believes", "anticipates," "expects" and the like, constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. The Company was incorporated in the State of Nevada on February 13, 2007. The Company remains in the development stage of its business of providing consulting services to private and public entities seeking assessment, development, and implementation of energy generating solutions. The Company owns a website through which it intends to promote its services. The Company is in the development stage and will continue to be in the development stage until the Company generates significant revenue from its business operations. To date, the Company has not generated any revenues. At February 29, 2008, the Company has $76,930 cash on hand which was raised through its’ initial public offering and the sale of stock. At February 29, 2008, the Company has not closed its initial public offering. The Company will be dependent upon raising capital through the sale of its common stock to maintain its existence and finance operating losses for the foreseeable future. Management intends to offer for sale additional common stock, however, there is no assurance that it will be successful in raising funds necessary to maintain operations, or that a self-supporting level of operations will ever be achieved. The likely outcome of these future events is indeterminable. In a development stage company, management devotes most of its activities to developing a market for its business. The ability of the Company to emerge from the development stage with respect to its planned principal business activity is dependent upon its ability to secure market acceptance of its business plan and to generate significant revenue. There is no guarantee that the Company will be able to complete any of the above objectives and attain profitability. These factors raise substantial doubt regarding the Company's ability to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effect on the recoverability and classification of the assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. On November 27, 2007, the Securities and Exchange Commission issued an order declaring the Company's SB-2 Registration Statement effective pursuant to section 8(a) of the Securities Act of 1933, as amended. Thereafter, the Company commenced offering its stock for sale to the public at a price of $0.10 per share with a no minimum, 2,000,000 maximum shares to be sold and issued. As of the date of filing this Form 10-QSB, the Company's offering remains open. We are a start-up stage corporation and have not commenced operations nor generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that our auditors believe that there is substantial doubt as to whether we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until after we complete our offering and thereafter complete publication and distribution of our marketing/promotional material and attract clientele.
